DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/21/2022 has been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SETA et al. (2015/0169051) “SETA” in view of Nguyen et al. (2018/0129276) “Nguyen”.

As of claim 1, SETA teaches wherein said
An information processing apparatus comprising: 
Circuitry (108 Fig.2 is a comprises a circuitry, [0030] teaches an information processing device 100, which also comprises a circuitry) configured to function as: a control unit (108 Fig.2) that; deletes a position designated as a specific position in which direction a user does not face ([0073], [0076], [0081] teach deleting an application of window containing visual position of a user, thus the visual position is terminated); and ends a [sound] input reception state on a basis of user direction information indicating a direction of the user ([0008, 0055,  0181 - 0182], claim 16, Figs. 4, 6, 7, 9-12, 14 teach terminating an input application based on user’s position (e.g. direction)).

SETA fails to specifically teach a sound input reception.
However, Nguyen teaches a sound input reception ([0038] teaches user input information could be a voice communication, see “The interface component 106 can receive information (e.g., user input information) from the user via voice communication (e.g., voice command, search queries made by voice, input of data via voice, . . . ) of the user (e.g., via an audio sensor component, such as a microphone), via eye, facial, or body gestures (e.g., eye movement or focus, facial movement or expressions, hand or finger gestures, . . . ) of the user in relation to the interface component 106, and/or via manipulation, by the user, of keys on a keyboard or keypad, or other buttons or controls of the interface component 106.”).

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine SETA apparatus with the teaching of Nguyen as shown above, for enhancing the user experience of the user, enhancing the activities and/or productivity of the user, providing assistance and/or or training to the user, and/or enhancing the safety and security of the user, etc. (see [0038]). 
.  
As of claim 2, SETA teaches wherein said
the control unit controls a start and an end of the [sound] input reception state on the basis of the user direction information ([0052, 0103-0109], Figs. 9, 10 teaches a process in which a control unit 108 controls a start and end of an input application based on the position of a user).  

As of claim 3, SETA teaches wherein said
the control unit ends the [sound]  input reception state in a case where a predetermined condition based on the user direction information is met ([0052, 0092, 0106], Figs. 9, 10 ).  

As of claim 4, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where the user does not face in a direction of a specific position ([0106]).  

As of claim 5, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where duration or- 125 - a cumulative time of a state where the user does not face in a direction of a specific position exceeds a threshold after a start of the [sound]  input reception state ([0127] teaches As a third modification of this embodiment, the control unit 108 may judge whether or not the application terminating judging processing is performed when the direction of a user's gaze acquired by the user state acquisition unit 106 is fixed for a predetermined time, [0106] teaches For example, the user state change detection unit 120 may judge a change in the position of the user based on changes in the coordinates corresponding to the position of the user, for example; Therefore, the change in the position of the user whose change amount is smaller than the threshold value is treated as "no change", which can prevent the termination of applications caused by frequently performing the application terminating judging processing).  

As of claim 6, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where deviation between a direction in which the user faces and a direction of a specific position exceeds a threshold ([0106] teaches a user’s state change which would be the same as “deviation between a direction in which the user faces and a direction of a specific position”, for example, the user state change detection unit 120 judges that the position of the user has changed when the distance of the user's change is larger than a predetermined distance. Therefore, the change in the position of the user whose change amount is smaller than the threshold value is treated as "no change", which can prevent the termination of applications caused by frequently performing the application terminating judging processing).  

As of claim 7, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where a direction in which the user faces is neither any one of a plurality of directions of specific positions, nor a direction located between two of the specific positions ([0106] teaches the user state change detection unit 120 judges whether or not the position of the user has changed (Step S508), Fig.10 teaches a plurality of user positions and directions).  

As of claim 8, SETA teaches wherein said
wherein the circuitry is further configured to function as a presentation unit that gives presentation that a direction of the user deviates from a direction of a specific position ([0066] teaches that the user state acquisition unit 106 acquires the position of the user based on the instruction, and then provides the acquired position of the user to the control unit 108. Thus the acquired position provided to the control unit determine if the user deviates from a direction of a specific position in order for the input device to work) 

As of claim 9, SETA teaches wherein said
wherein the control unit establishes the [sound]- 126 - input reception state in a case where the user faces in a direction of a specific position (as shown in S606 Fig.10, application is not terminated when a change in position is not met but terminate the application as in S210 when the change is met).  

As of claim 10, SETA teaches wherein said
one or a plurality of positions is designated as the specific position ([0112] teaches the user state acquisition unit 106 further acquires information on the direction of a user's body or the direction of a user's face and the control unit 108 judges a necessity for execution of the judgment of whether or not an application satisfies the application terminating conditions based on the change in the direction of a user's body or the direction of a user's face acquired by the user state acquisition unit 106 ) wherein a specific position would be the direction of a user's body or the direction of a user's face .  

As of claim 11, SETA teaches wherein said
the control unit further adds an additional position designated as the specific position (S602 Fig10 teaches acquiring and recording position of user. Thus it would be obvious to add any specific position desired as [0033] teaches the information processing device 100 acquires the position of the user 10 and the position of each of the windows A to D, wherein additional windows).  

As of claim 12, Nguyen teaches wherein said 
the [control unit] starts sound recognition when an utterance section (106, 108 Fig.1, [0038]) is detected from sound information obtained by sound collection in a case where the sound input reception state has been established ([0038] wherein the sound input reception state has been established when user’s is at the right state/position as shown in claim 1 above). 

As of claim 13, Nguyen teaches wherein said 
further comprising: a buffer (106, 108 Fig.1 have the same function as a buffer as they receive and/or retrieve to be processed by the processor 112 Fig.1) that retains the sound information, wherein the control unit starts the sound recognition when the utterance section is detected from the sound information retained in the buffer in the case where the sound input reception state has been established ([0087], [0238], and [0038] wherein the sound input reception state has been established when user’s is at the right state/position as shown in claim 1 above). 

As of claim 14, Nguyen teaches wherein said 
the control unit starts the sound recognition when the user facing in a direction of a specific position gives an utterance in a case where the utterance section has been detected in the sound input reception state ([0087], [0238] and [0038] teach the claimed subject matter as the input device is on depending on the user’s position the sound input reception state would be established when user’s is at the right state/position as shown in claim 1 above).  

As of claim 15, Nguyen teaches wherein said 
the control unit specifies whether the user facing in the direction of the specific position has given an utterance on a basis of an image recognition result for an image containing the user located in a sound coming direction or located around as an object, and on the basis of the user direction information ([0045], [0046], [0050], [0255], [0256], teach capturing images of the user of the ARD 102 which includes hand or other body part of the user to process information to identify the user).  

As of claim 16, Nguyen teaches wherein said
[the control unit] causes the circuitry further to function as a sound input unit to collect ambient sound in a case where the sound input reception state has been established ([0047] teaches that the audio sensor component 204 also can sense sounds in the environment).  

As of claim 17, Nguyen teaches wherein said
the control unit causes the sound input reception state to be started on a basis of the user direction information and a detection result of a predetermined word from sound information indicating- 128 - collected sound ([0087], [0238] and [0038] teach the claimed subject matter as the input device is on depending on the user’s position and the sound input reception state would be established when user’s is at the right state/position as shown in claim 1 above), wherein when the user is at the right position/state the input device would be on to collect sound as desired by user.
As of claim 18, SETA teaches wherein said
the user direction information includes at least any one of visual line information associated with the user, information indicating a direction of a face of the user, or information indicating a direction of a body of the user ([0112] teaches the user state acquisition unit 106 further acquires information on the direction of a user's body or the direction of a user's face and the control unit 108 judges a necessity for execution of the judgment of whether or not an application satisfies the application terminating conditions based on the change in the direction of a user's body or the direction of a user's face acquired by the user state acquisition unit 106 ).  
.  
As of claim 19, claim 19 is rejected the same as claim 1. Only, claim 19 is a method claim.
As of claim 20, claim 20 is rejected the same as claim 1. Only, claim 20 is a program.


Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
On pages 7-8 of Applicant’s arguments, Applicant argues that “Rejections Under 35 U.S.C. § 103
The Office Action rejected independent claims 1, 19, and 20 under 35 U.S.C. § 103 as purportedly being unpatentable over Seta (U.S. Patent Publication No. 2015/0169051) in view of Nguyen (U.S. Patent Publication No. 2018/0129276). Assignee respectfully requests reconsideration.
Independent Claim 1
Without agreeing with the rejections, independent claim 1 has been amended to recite “circuitry configured to function as: a control unit that: deletes a position designated as a specific position in which direction a user does not face.” No portion of the cited art discloses, or would have taught or suggested, at least these limitations of amended claim 1, nor does the Office Action assert that it does. 10013379.2
For at least this reason, amended claim 1 patentably distinguishes over the cited art. Accordingly, it is respectfully requested that these rejections be withdrawn.
Independent Claim 19
Without agreeing with the rejections, independent claim 15 has been amended to recite “deleting a position designated as a specific position in which direction a user does not face.” As should be appreciated from the foregoing discussion, amended claim 15 patentably distinguishes over the cited art. Accordingly, it is respectfully requested that these rejections be withdrawn.
Independent Claim 20
Without agreeing with the rejections, independent claim 16 has been amended to recite “deleting a position designated as a specific position in which direction a user does not face.” As should be appreciated from the foregoing discussion, amended claim 16 patentably distinguishes over the cited art. Accordingly, it is respectfully requested that these rejections be withdrawn.
Additional Comments on Dependent Claims
Since each of the dependent claims depends from a base claim that is believed to be in condition for allowance, the Assignee believes it is unnecessary at this time to argue the allowability of each of the dependent claims individually. The Assignee does not, however, necessarily concur with the interpretation of any dependent claim as set forth in the Office Action, nor does the Assignee concur that the basis for the rejection of any dependent claim is proper. Therefore, the Assignee reserves the right to specifically address the patentability of the dependent claims in the future. ”

Examiner respectfully disagrees with applicant’s assertion. Seta teaches wherein said “circuitry configured to function as: a control unit that: deletes a position designated as a specific position in which direction a user does not face” as shown above in the rejection. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628